Citation Nr: 0732610	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-21 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to July 
2002.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A VA vocational rehabilitation opinion found that the 
veteran did not have an employment handicap.  He was employed 
during the time of the evaluation and refused assistance in 
finding other suitable employment

2.  The evidence does not demonstrate that during the course 
of this appeal the veteran's employment ability was impaired.


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, are not met.  38 U.S.C.A. §§ 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board finds, 
however, that specific VCAA notice was not required in this 
case because the notification procedures for Chapter 31 
claims was not affected by this change in law.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice not 
required in case involving a waiver request).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Board finds that all relevant 
evidence necessary for the equitable disposition of the 
appeal was obtained and that additional efforts to notify or 
assist the appellant in this case is not required.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2007).

VA regulations provide that a person shall be entitled to a 
rehabilitation program under Chapter 31 if such person is a 
veteran who (a)(1) has a service-connected disability rated 
at 20 percent or more that was incurred or aggravated in 
service on or after September 16, 1940; (2) is hospitalized 
for a service-connected disability and has a disability that 
will likely be compensable at a rate of 20 percent or more; 
or (3) has a service-connected disability which is 
compensable, or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 before November 1, 1990, and (b) is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2007).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b) (2007).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  The law provides 
that an "employment handicap" does not exist when any one 
of the following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  Therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. § 
21.51(c)(3).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  
38 C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain 
or retain employment are not impaired if he has a history of 
current, stable, continuous employment.  38 C.F.R. § 
21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 38 C.F.R. § 21.52(a).  VA regulations define a 
"serious employment handicap" as a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits, the Court has noted that 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.

In this case, the pertinent evidence of record shows that 
service connection has been established for herniated nucleus 
pulposus of C5-C6 with intermittent neck stiffness 
(10 percent); lumbar strain (10 percent); left postoperative 
carpal tunnel release (10 percent ); right postoperative 
carpal tunnel release (10 percent); numbness of left lower 
extremity (10 percent); numbness of right lower extremity 
(10 percent); major depression (10 percent); left inguinal 
hernia repair (0 percent); right inguinal hernia repair 
(0 percent); numbness of left upper extremity (0 percent); 
numbness of right upper extremity (0 percent); arthralgia of 
left ankle (0 percent); and arthralgia of right ankle 
(0 percent).  The veteran's combined service-connected 
disability rating is 50 percent.

A July 2004 VA counseling record noted the veteran, in 
essence, requested entitlement to VA vocational 
rehabilitation benefits in identifying training and 
employment options.  It was noted that the veteran was 
currently employed as a computer support technician, which 
entailed installing, maintaining, upgrading, and rebuilding 
computers for 800-plus users.  He was earning approximately 
$31,000/year.  The veteran was seeking vocational 
rehabilitation because he felt his current job was too 
physically demanding in view of his service-connected 
disabilities and wanted advanced training in Networking so 
that he could move to a more sedentary position.  He 
declined, however, assistance in finding alternative 
employment within this field.

The veteran has over 20 years of service in the U.S. Navy.  
Right before he left the service in 2002, he worked as a 
Watch Bill Coordinator/Wing Flight Line Security Coordinator, 
where he tracked and trained all base gate guards in physical 
security and scheduled security watches.  He also functioned 
in a personnel capacity relating to promotions and education, 
as a career counselor providing sailors with training 
options, and as a urinalysis coordinator for drug testing.  
He had previously worked as a visual signal communications 
division supervisor in a personnel capacity, with 
responsibility for leave, medical, training, and duty roster.  
The veteran also served as a Master at Arms with 
responsibility for safety and security of shipboard personnel 
at home and abroad.  The counselor noted that the veteran 
stated he had spent almost his entire service experience at 
sea as a signalman performing communications via Morse code 
with lights and flags with additional exposure to computers 
and networks.  On shore, he had managed projects including 
corrosion control, signal treating, fire fighting, etc.  He 
also had installed 250 PC's and performed some basic 
networking functions.  

The veteran had received his GED in 1985 and completed a 
Certificate in Network Administration/Windows from Tidewater 
Tech in June 2002.  

With regard to restrictions in employment, and specifically 
limitations in employment as a result of his service-
connected disabilities, the veteran stated that his current 
job requires him to lift and carry computers, monitors, 
scanners, printers, projectors, and various other computer 
peripherals.  He states that these items can weigh as much as 
100 pounds.  There are no elevators in his building so that 
he has to carry these items up as many as six flights of 
stairs.  He felt that he could not perform at 100 percent due 
to his service-connected disabilities.  In the VA Form 28-
1902, Counseling Record - Personal Information, the veteran 
indicated he had no problems with his bilateral carpal 
tunnel, injury to the low back, or depression.  He stated 
that as to his cervical spine, he had 90 percent mobility.  
When asked in what way, if any, did he feel his disability 
limited his finding or holding a job, the veteran left it 
blank.  His main argument is that he is worried about the 
type of impact the physical labor in his current job will 
have on his service-connected disabilities in the future.

In denying the veteran's claim, the VA Vocational 
Rehabilitation and Employment Counselor found the veteran had 
an impairment to employability as a result of the limitations 
imposed by his service-connected disabilities and she noted 
all of the veteran's service-connected disabilities.  She 
also noted the physical limitations the veteran had 
described.  The counselor determined that the veteran was 
suitably employed and that the veteran had been able to 
overcome the impairment to employability.  She noted that the 
veteran had been in the job for five months and had been able 
to meet the physical demands of the job.  The veteran was 
offered VA employment services.

In his substantive appeal, the veteran admitted he was able 
to carry out the physical demands of the job, but that he 
would not be able to perform at his current pace in the 
future and would be required to find other work.

Based upon the evidence of record, the Board finds it is not 
demonstrated that during the course of this appeal the 
veteran's employment ability was impaired.  Additionally, it 
is not shown that his ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes 
and interests was impaired as a result of disability.  The 
veteran admitted in his notice of disagreement and 
substantive appeal that he was still able to perform his job 
duties.  His concern is that, at some point, he will not be 
able to perform at the same level in the future.  The VA 
counselor noted that VA offered to assist the veteran in 
finding alternative employment within his field of computer 
network administration, but that he declined because he did 
not want to leave his current job.  The veteran has submitted 
no evidence that he either attempted or was unable to obtain 
any employment based upon his existing abilities since filing 
his claim in 2004.  

While the veteran met the service-connected disability 
criteria for basic entitlement to vocational rehabilitation 
training, the Board finds there is no probative evidence of 
an employment handicap.  The veteran's belief as to the 
limited employment opportunities possibly available to him 
without additional training is considered to be plausible; 
however, the opinions of the vocational rehabilitation and 
employment counselor are considered to warrant a higher 
degree of probative weight.  These evaluators are considered 
to have a greater level of expertise as to such matters as a 
result of their training and experience, and they opined that 
the veteran did not have an employment handicap that he could 
not overcome at this time.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim, so there is no doubt 
to be resolved.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


